Citation Nr: 9909062	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a perforated right eardrum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fort Harrison, Montana.


REMAND

By a rating decision dated in September 1992, the RO 
originally denied the appellant's claims seeking entitlement 
to service connection for bilateral hearing loss, for 
tinnitus, and for residuals of a perforated right ear drum.  
No timely appeal was filed in the one year following the date 
of mailing of notification of that unfavorable decision.  
38 U.S.C.A. § 7105(c) (West 1991).

A request from the appellant to reopen his claims for service 
connection for bilateral hearing loss, for bilateral 
tinnitus, and for residuals of a perforated right ear drum 
(to include otitis media) was received by the RO in April 
1997.  A rating decision dated in May 1998 denied all three 
of the appellant's claims for service connection.  However, 
this rating decision and the June 1998 Statement of the Case 
did not acknowledge that the claims had been finally 
adjudicated in September 1992, and neither addressed the 
question of whether new and material evidence had been 
submitted to reopen the appellant's claims.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  Further, in 
the June 1998 Statement of the Case, the RO did not provided 
the laws and regulations governing the finality of prior 
unappealed rating decisions.

In this regard, the United States Court of Appeals for the 
Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeal (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening a 
previously denied claim: "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin, 1 Vet. App. at 174.  In light of the 
holding in Hodge, the Board must apply the standard 
articulated in 38 C.F.R. § 3.156(a).  This standard focuses 
on whether the new evidence (1) bears directly and 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. Brown, 12 Vet. App. 1 
(1998).

In applying the provisions of section 3.156(a), the Court 
also held that the two-step analysis outlined in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), has been replaced 
with a three-step test.  Winters v. West, __Vet. App.__, No. 
97-2180, slip op. at 4 (Feb. 17, 1999) (explaining the 
holding in Elkins v. West, __ Vet. App. __, No. 97-1534 (Feb. 
17, 1999)).  According to the Court, under the new Elkins/ 
Winters test, the Secretary has to first determine whether 
the appellant had presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Secretary had to determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) was well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary can then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist under 
38 U.S.C. § 5107(b) has bee
N+ fulfilled.  Elkins and Winters, both supra.

To ensure full compliance with the laws and regulations 
governing finality of prior unappealed rating decision, and 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should determine whether, 
since the September 1992 rating decision, 
new and material evidence has been 
submitted to reopen the appellant's 
claims for service connection for 
bilateral hearing loss, for bilateral 
tinnitus, and for residuals of a 
perforated right ear drum, in accordance 
with the provisions of 38 C.F.R. 
§ 3.156(a), and in light of the courts' 
jurisprudence in Hodge, Winters and 
Elkins, all supra. 

2.  If the determinations remain 
unfavorable to the appellant, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
containing the laws and regulations 
governing the finality of prior 
unappealed rating decisions and be given 
an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of this REMAND is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

 Department of Veterans Affairs

